Name: Council Directive 86/82/EEC of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 82/117/EEC on the statistical surveys to be carried out by Member States on sheep and goat stocks
 Type: Directive
 Subject Matter: means of agricultural production;  Europe;  economic analysis
 Date Published: 1986-03-22

 Avis juridique important|31986L0082Council Directive 86/82/EEC of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 82/117/EEC on the statistical surveys to be carried out by Member States on sheep and goat stocks Official Journal L 077 , 22/03/1986 P. 0030 - 0030*****COUNCIL DIRECTIVE of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 82/117/EEC on the statistical surveys to be carried out by Member States on sheep and goat stocks (86/82/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas Directive 82/177/EEC (1), as last amended by Regulation (EEC) No 3768/85 (2), has provided for surveys on sheep and goat stocks to be carried out by the Member States; Whereas it is necessary to make certain technical amendments to the said Directive and in particular to define the Community's financial contribution to the expenses incurred by the new Member States for the surveys to be carried out in 1986, 1987 and 1988; Whereas, in accordance with the conclusions of the Negotiating Conference, special arrangements should be made for Portugal owing to the technical problems to be overcome in connection with the implementation of the surveys, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 March 1986, Directive 82/177/EEC shall be amended as follows: 1. The following subparagraph shall be added to Article 1 (1): 'Notwithstanding the above, in the Portuguese region of Madeira only, the results of the survey to be carried out in 1986 shall be obtained from an analysis of the agricultural survey to be carried out there in the same year in accordance with Council Regulation (EEC) No 1463/84 of 24 May 1984 on the organization of surveys on the structure of agricultural holdings for 1985 and 1987 (4), as amended by Regulation (EEC) No 3768/85 (5). (4) OJ No L 142, 29. 5. 1984, p. 3. (5) OJ No L 362, 31. 12. 1985, p. 8.'; 2. The following subparagraph shall be added to Article 1 (3): 'The Portuguese Republic shall carry out the first survey on goat stocks on the mainland part of its territory in December 1987, and in the autonomous regions of the Azores and Madeira not later than December 1990, and thereafter at least once every five years.'; 3. The following subparagraph shall be added to Article 3 (2): 'The Portuguese Republic shall make a yearly estimate of goat stocks in its territory as a whole; the first such estimate shall be for December 1987.'; 4. The following shall be added to Article 5 (2): 'Spain: Communidades autÃ ³nomas Portugal: RegiÃ µes.'; 5. The following subparagraph shall be added to Article 11: 'The expenses incurred by the Kingdom of Spain and the Portuguese Republic in carrying out the survey provided for by this Directive in 1986, 1987 and 1988 shall be charged as a fixed sum to the budget of the European Communities.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 25 February 1986. For the Council The President G. BRAKS (1) OJ No L 81, 27. 3. 1982, p. 35. (2) OJ No L 362, 31. 12. 1985, p. 8.